DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is in response to the above application which is a CON of application 16/162,562 filed on 10/17/2018 which is a continuation-in-part (CIP) of U.S. patent application No. 14/095,765, filed 12/03/2013 claiming domestic priority to provisional application No. 61/733,868 filed on 12/05/2012.  Application 16/162,562 filed on 10/17/2018 is also a continuation-in-part (CIP) of U.S. patent application No. 15/204,609, filed 07/07/2016 which is a divisional (DIV) of U.S. patent application No. 12/706,639, filed 02/16/2010 claiming domestic priority to provisional application No. 61/154,282 filed on 02/20/2009.  Claims 21 – 40 are examined.


Priority
In view of the numerous claims for priority to earlier filed applications, the Office wishes to clarify the record with regards to which earlier filed applications provide for an enabling disclosure of the presently claimed invention.  It is noted that the present Claims 21 – 40 recite geothermal heat.  No application earlier than application 14/095,765, filed 12/03/2013 claiming domestic priority to provisional application No. 61/733,868 filed on 12/05/2012, provides a disclosure of geothermal heat.  It is noted that the present Claim 25 recites a heat exchanger for collecting the heat of combustion and that present Claim 26 recites a condenser for condensing the desalinated water, i.e., water vapor.  No application earlier than application 14/095,765, filed 12/03/2013 claiming domestic priority to provisional application No. 61/733,868 filed on 12/05/2012, provides a disclosure of a condenser for condensing the water vapor into water and a heat exchanger for collecting the heat of combustion.  As such, no application earlier than application no. 14/095,765, filed 12/03/2013 claiming domestic priority to provisional application No. 61/733,868 filed on 12/05/2012 can provide an enabling disclosure of Claims 21 - 40.  Thus, Claims 21 - 40 of the instant CIP application are examined with an earliest effective filing date of 12/05/2012.


Information Disclosure Statement
The information disclosure statement filed 03/02/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, in this case Chinese application CN101160258 (Foreign Patent Documents Cite #1).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 03/02/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Only two pages (Pgs. 4 and 5) were filed on 03/02/2022 for non-patent literature cite No. 5 that lists “pages 4-7” (four pages).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 03/02/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-patent literature documents of cites numbers #1, #5, and #8 are missing the date of retrieval from the internet.  Non-patent literature document of cite number #6 is missing the date of publication.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “c. storing the hydrogen and oxygen as an energy source in a storage vessel;” must be shown or the feature(s) canceled from Claim 32.  The original figures all failed to show the recited “storage vessel”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
‘Combustion vessel’ in Claims 28 and 29
‘Storage vessel’ and ‘predetermined event’ in Claim 32


Claim Objections
Claims 31 and 32 are objected to because of the following informalities:
Claim 31, ll. 1 – 3 “a light source configured to generate a wavelength that reduces an oxidation state of silver oxide, copper oxide, or both generated from the silver, the copper, or both.” is believed to be in error for --a light source configured to generate a wavelength that reduces an oxidation state of silver oxide, copper oxide, or both 
Claim 32, ll. 10 – 11 “e. combusting the hydrogen and oxygen release to generate an amount of stored chemical energy” is believed to be in error for --e. combusting the hydrogen and oxygen to release .
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 5 of U.S. Patent No. 11,214,486.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar claim limitations of method of desalination using geothermal heat, performing a catalytic electrolysis reaction in a reaction vessel by applying a voltage to a solution containing sea water and a hydrogen generating catalyst containing aluminum, copper, and silver; generating an amount of oxygen and an amount of hydrogen by applying an electric voltage to the hydrogen generating catalyst between 0.4V to 0.9V and generating an amount of water by combusting the amount of oxygen and the amount of hydrogen.  As shown in Table 1 below, all the limitations of Claim 21 of the instant application were recited by Claim 1 of U.S. Patent No. 11,214,486.  Claims 24 and 26 of the instant application were recited by Claim 1, step g of U.S. Patent No. 11,214,486.  Claims 22, 23, 25, and 27 of the instant application were recited by Claims 2, 3, 4, and 5, respectively of U.S. Patent No. 11,214,486.

Table 1
Parent 16,162,562 (now 11,214,486)
Child 17,555,279 (instant case)
1. A method of desalination using geothermal heat comprising:
21. A method of desalination of sea water using geothermal heat comprising:
a. performing a catalytic electrolysis reaction in a reaction vessel by applying a voltage to a solution containing sea water and a hydrogen generating catalyst, wherein the sea water contains an amount of sea salt, and wherein the hydrogen generating catalyst contains aluminum, copper, and silver;




a. providing an amount of sea water with sea salt … to a reaction vessel;
b. …hydrogen generating catalyst having aluminum, copper, and silver in the sea water in the reaction vessel;
b. applying an electric voltage to the hydrogen generating catalyst between 0.4V to 0.9V for generating an amount of oxygen and an amount of hydrogen; 
b. generating an amount of oxygen and an amount of hydrogen by performing a catalytic electrolysis reaction by applying an electric voltage between 0.4V to 0.9V to …;
c. combining the amount of oxygen and the amount of hydrogen together to drive an expansion turbine to generate an amount of electricity by using a gas pressure of the amount of hydrogen and the amount of oxygen;

c. driving a turbine to generate an amount of generated electricity by using a gas pressure generated by the amount of hydrogen, the amount of oxygen, or both;
d. using the electricity for performing the catalytic electrolysis reaction; 
e. providing the amount of generated electricity … in assisting the catalytic electrolysis reaction in the reaction vessel
e. using the amount of hydrogen and the amount of oxygen generated at the electrolysis reaction as intermediate energy storage and generating an amount of pure water by combusting the amount of oxygen and the amount of hydrogen; 


d. combusting the amount of hydrogen and the amount of oxygen generating an amount of desalinated water and generated heat; and
f. recycling an amount of recycled heat generated, by combusting the amount of hydrogen and the amount of oxygen, directly back to the reaction vessel containing the solution;
e. providing the amount of generated heat in assisting the catalytic electrolysis reaction in the reaction vessel.
g. recycling the amount of pure water from a condenser back to the reaction vessel, wherein the pure water is separately recycled back to the reaction vessel from the amount of recycled heat; 

h. combining the amount of recycled heat and an amount of heat from a geothermal heat as a heat source for the performing the catalytic electrolysis; and 

a. providing … an amount of geothermal heat as a heat source to a reaction vessel;
i. desalinating the sea water using the catalytic electrolysis of the sea water with the geothermal heat and the recycled heat to produce the amount of pure water, the amount of hydrogen, the amount of oxygen, or a combination thereof.




Claims 28 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 6 - 9 of U.S. Patent No. 11,214,486.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar claim limitations of method of storing an amount of energy, storing an amount of energy including an amount of geothermal heat, an amount of electricity, or both in a reaction vessel by converting an amount of water into hydrogen and oxygen, transporting the hydrogen and oxygen away from the reaction vessel, and releasing the amount of energy by combusting the hydrogen and oxygen.  The claims also recite sea water, driving a gas turbine using the hydrogen and oxygen, and a hydrogen generating catalyst containing aluminium, copper, and silver.  As shown in Table 2 below, the limitations of Claim 28 of the instant application were recited by Claim 1 of U.S. Patent No. 11,214,486; except for a combustion vessel.  However, Claim 6, step b of U.S. Patent No. 11,214,486 recites “b. a combustion vessel for generating water vapor and heat of combustion by combusting the hydrogen and oxygen”.  11,214,486 teaches, in Figs. 1 and 2 and Col. 4, ll. 35 - 50 a combustion vessel (246).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the Claim 1, step e recitation “combusting the amount of oxygen and the amount of hydrogen” of U.S. Patent No. 11,214,486 occurred in the disclosed combustion vessel (246) otherwise the resulting heat and water vapor, i.e., pure water would have been lost to the atmosphere instead of being collected and recycled back to the reaction vessel.  Claims 29 - 31 of the instant application were recited by Claims 7 - 9, respectively of U.S. Patent No. 11,214,486 and disclosed in the specification.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Claim 1 of U.S. Patent No. 11,214,486 to incorporate the limitations of Claims 7 - 9 to facilitate improving the overall efficiency of the desalination method by utilizing electrical energy generated within the system to regenerate the hydrogen generating catalyst thereby avoiding or reducing the amount of externally generated energy input into the system. 

Table 2
Parent 16,162,562 (now 11,214,486)
Child 17,555,279 (instant case)
1. A method of desalination using geothermal heat comprising:
28. A sea water desalination method comprising:

a. performing a catalytic electrolysis reaction 

in a reaction vessel by applying a voltage to a solution containing sea water and 

a hydrogen generating catalyst, 

wherein the sea water contains an amount of sea salt, and 

wherein the hydrogen generating catalyst contains aluminum, copper, and silver;
b. converting the water into hydrogen and oxygen by performing an electrolysis reaction…

a. providing an amount of sea water and geothermal heat in a reaction vessel, 

b. … using a hydrogen generating catalyst
a. …wherein the amount of sea water contains water and sea salt;
b. … using a hydrogen generating catalyst containing aluminum, copper, and silver …
b. applying an electric voltage to the hydrogen generating catalyst between 0.4V to 0.9V for generating an amount of oxygen and an amount of hydrogen; 
b. converting the water into hydrogen and oxygen … a hydrogen generating catalyst … with a voltage between 0.4V to 0.9V applied
c. combining the amount of oxygen and the amount of hydrogen together to drive an expansion turbine to generate an amount of electricity by using a gas pressure of the amount of hydrogen and the amount of oxygen;
c. generating electricity by driving an electricity generating device using a 


pressure generated by the hydrogen and oxygen;
d. using the electricity for performing the catalytic electrolysis reaction; 

e. using the amount of hydrogen and the amount of oxygen generated at the electrolysis reaction as intermediate energy storage and generating an amount of pure water by combusting the amount of oxygen and the amount of hydrogen; 



d. combusting the hydrogen and oxygen in a combustion vessel generating desalinated water and heat; and
f. recycling an amount of recycled heat generated, by combusting the amount of hydrogen and the amount of oxygen, directly back to the reaction vessel containing the solution;

g. recycling the amount of pure water from a condenser back to the reaction vessel, wherein the pure water is separately recycled back to the reaction vessel from the amount of recycled heat; 
e. collecting the desalinated water.
h. combining the amount of recycled heat and an amount of heat from a geothermal heat as a heat source for the performing the catalytic electrolysis; and 

a. providing … geothermal heat
i. desalinating the sea water using the catalytic electrolysis of the sea water with the geothermal heat and the recycled heat to produce the amount of pure water, the amount of hydrogen, the amount of oxygen, or a combination thereof.



e. collecting the desalinated water.



Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 11,214,486 in view of Zachar (PG Pub 2005/0269211A) in view of Anderson (PG Pub 2010/0005809A1).  As shown in Table 3 below, the limitations of Claim 32 of the instant application were recited by Claim 10 of U.S. Patent No. 11,214,486; except for “c. storing the hydrogen and oxygen as an energy source in a storage vessel; d. generating electricity by releasing the hydrogen and oxygen stored at a predetermined event to drive an expansion turbine;”.  Zachar teaches, in Fig. 4 and Para. [0028], storing hydrogen and oxygen as an energy source in a storage vessel (40D – hydrogen storage and 42D oxygen storage) to facilitate using the hydrogen and oxygen at a different time rather than using the hydrogen and oxygen immediately as they are produced.  Zachar teaches storing the hydrogen and oxygen during off-peak hours of electricity demand, i.e., when the price of electricity would be lower, and then releasing said stored hydrogen and oxygen at a predetermined event (in this case during peak hours of electricity demand when the price of electricity would be higher) to generate electricity by using said released hydrogen and oxygen in utilization devices (30D and 32D) such as fuel cells, gas turbines, steam turbines, and internal combustion engines.  Zachar further teaches, in Fig 3 and Para. [0027], bottom third, hydrogen expansion turbine (34C) and oxygen expansion turbine (36C) that drove a pump (19C).  Anderson teaches, in Figs. 1 and 2 and Para. [0010], an electrolysis plant (10) generating hydrogen that drove an electricity generating turbine (14) and generating oxygen that drove an electricity generating turbine (12).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Patent No. 11,214,486 with the storing the hydrogen and oxygen as an energy source in a storage vessel and generating electricity by releasing the hydrogen and oxygen stored at a predetermined event, taught by Zachar, to facilitate using said stored hydrogen and oxygen only during peak hours of electricity demand when the generated electricity would have been sold at a higher price.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Patent No. 11,214,486 in view of Zachar, with the hydrogen and oxygen driving an expansion turbine, taught by Anderson, because Anderson teaches, in Para. [0004], producing energy in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere.

Table 3
Parent 16,162,562 (now 11,214,486)
Child 17,555,279 (instant case)
10. A method of storing an amount of energy comprising: 
32. A method of storing an amount of energy comprising:
a. storing an amount of energy including an amount of geothermal heat, an amount of electricity, or both in a reaction vessel by converting an amount of water into hydrogen and oxygen; 
a. providing an amount of water and geothermal heat in a reaction vessel;
b. generating the hydrogen and oxygen by applying a voltage between 0.4V to 0.9V, to a hydrogen generating catalyst in a solution containing aluminum, copper, and silver, 


wherein the voltage is generated by an expansion turbine driven by the hydrogen and the oxygen through using a gas pressure of the hydrogen and oxygen; 
b. converting the water and geothermal heat into hydrogen and oxygen by performing an electrolysis reaction using a hydrogen generating catalyst containing aluminum, copper, and silver in the reaction vessel with a voltage between 0.4V to 0.9V applied;
d. generating electricity by releasing the hydrogen and oxygen stored at a predetermined event to drive an expansion turbine; and
c. transporting the hydrogen and oxygen away from the reaction vessel;
c. storing the hydrogen and oxygen as an energy source in a storage vessel;
d. releasing the amount of energy by combusting the hydrogen and oxygen; and 
e. combusting the hydrogen and oxygen release to generate an amount of stored chemical energy.
e. providing the amount of geothermal heat to the solution, wherein the geothermal heat is combined with a recycled heat from the combustion reaction of the hydrogen and the oxygen to heat a reaction of the hydrogen and the oxygen generation, thereby the amount of water in the solution is decomposed by using a catalytic electrolysis with the geothermal heat and the recycled heat, wherein an amount of pure water from a condenser is recycled back to the solution, wherein the pure water is separately recycled back to the solution from the recycled heat.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 32, l. 7 recites “c. storing the hydrogen and oxygen as an energy source in a storage vessel”.  As discussed in the Drawing Objection above, the original figures all failed to show the recited “storage vessel”.  As discussed in the Specification Objection above, the original Specification failed to provide antecedant basis for the recited “storage vessel” limitation.  Furthermore, the original Specification failed to explicitly describe “storing the hydrogen and oxygen as an energy source in a storage vessel”.  In fact, none of the printed patent documents in the long chain of priority recite or describe the “storage vessel” limitation recited in Claim 32, l. 7.  Claims 33 – 40 depend from Claim 32 and are rejected for the same reasons.
Claims 32 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 32, ll. 8 - 9 recites “d. generating electricity by releasing the hydrogen and oxygen stored at a predetermined event to drive an expansion turbine”.  As discussed in the Drawing Objection above, the original figures all failed to show the recited “storage vessel”.  As discussed in the Specification Objection above, the original Specification failed to provide antecedant basis for the recited “storage vessel” limitation and the “predetermined event” limitation.  Since the original Specification failed to explicitly describe “storing the hydrogen and oxygen as an energy source in a storage vessel”, said Specification also failed to explicitly describe “releasing the hydrogen and oxygen stored at a predetermined event to drive an expansion turbine”.  In fact, none of the printed patent documents in the long chain of priority recite or describe the “storage vessel” limitation recited in Claim 32, l. 7.  In fact, none of the printed patent documents in the long chain of priority recite or describe the “releasing the hydrogen and oxygen stored at a predetermined event” limitations recited in Claim 32, ll. 8 - 9.  Claims 33 – 40 depend from Claim 32 and are rejected for the same reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 - 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carey (PG Pub 2010/0224502A1, published 09/09/2010) in view of Zachar (PG Pub 2005/0269211A1, published 12/08/2005) in view of Anderson (PG Pub 2010/0005809A1, published 01/14/2010) in view of Funk (4,406,118).
Regarding Claim 21, Carey teaches, in Figs. 1 – 7 and Paras. [0074] and [0084], the invention as claimed, including a method of desalination of sea water comprising: a. providing an amount of sea water (Para. [0074]) with sea salt (inherent that sea water contains sea salt) to a reaction vessel (514 – Fig. 5), b. generating an amount of oxygen (540) and an amount of hydrogen (536) by performing a catalytic electrolysis reaction by applying an electric voltage between 0.4V to 0.9V (Para. [0084] “…voltage between 0.4V to 0.9V is applied…”) to a hydrogen generating catalyst having aluminum (515), copper (517), and silver (520) in the sea water in the reaction vessel (514 – Fig. 5); d. combusting the amount of hydrogen and the amount of oxygen generating an amount of desalinated water and generated heat (Carey teaches, in Fig. 6 and Para. [0088], that the Fig. 6 system 600 includes the Fig. 5 setup 500.  Desalinated water, i.e., pure water, was the inherent product of combusting hydrogen and oxygen: 2H2 + O2 [Wingdings font/0xE0] 2H2O.  Generated heat was the inherent result of combusting hydrogen and oxygen).  Carey is silent on a. providing an amount of geothermal heat as a heat source to a reaction vessel.
Zachar teaches, in Figs. 1 – 4, Abstract, and Paragraphs [0012], [0014], and [0032], a method for producing hydrogen and oxygen by providing geothermal heat (11A, 11B, 11C, and 11D) to an electrolysis solution (24A, 24B, 24C, and 24D) in view of Funk (4,406,118).  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey with providing an amount of geothermal heat as a heat source to an electrolysis solution as taught by Zachar because Zachar teaches, in Paragraph [0032], that heating the electrolysis solution with geothermal heat increased the efficiency of the electrolysis process.  Consequently, increasing the efficiency of the electrolysis process would have increased the efficiency of the method of desalination using the electrolysis process.
Carey, i.v., Zachar, as discussed above, is silent on c. driving a turbine to generate an amount of generated electricity by using a gas pressure generated by the amount of hydrogen, the amount of oxygen, or both.  Zachar further teaches, in Fig 3 and Para. [0027], bottom third, hydrogen expansion turbine (34C) and oxygen expansion turbine (36C) that were driven using gas pressure generated by the amount of hydrogen and the amount of oxygen, respectively.  Anderson teaches, in Figs. 1 and 2 and Para. [0010], an electrolysis plant (10) generating hydrogen that drove an electricity generating turbine (14) and generating oxygen that drove an electricity generating turbine (12).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, with the driving a turbine to generate an amount of generated electricity by using a gas pressure generated by the amount of hydrogen, the amount of oxygen, or both as taught by Anderson because Anderson teaches, in Para. [0004], producing energy in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere.
Carey, i.v., Zachar and Anderson, as discussed above, is silent on e. providing the amount of generated electricity or the amount of generated heat in assisting the catalytic electrolysis reaction in the reaction vessel.  Funk teaches, in Figs. 1 – 5 and Col. 14, l. 65 to Col. 15 – 5, a regenerative gas turbine power plant system where the overall thermodynamic efficiency was improved by recycling waste heat from the gas turbine exhaust back to the gas turbine.  Thus, improving a particular method (of desalination of sea water using geothermal heat), based upon the teachings of such improvement in Funk, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the method of desalination of sea water using geothermal heat of Carey, i.v., Zachar and Anderson, and the results would have been predictable and readily recognized, that recycling back the amount of generated heat to the reaction vessel would have facilitated improving the overall thermodynamic efficiency of the desalination method.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  
Re Claim 22, Carey, i.v., Zachar, Anderson, and Funk, teaches the invention as claimed and as discussed above, and Carey further teaches, leaving the sea salt in the reaction vessel.  Carey teaches, in Fig. 5 and Paras. [0074] and [0084], generating oxygen gas (540) and hydrogen gas (536) by catalytic electrolysis reaction of the solution containing sea water, i.e., sodium chloride (NaCl) in water, and a hydrogen generating catalyst.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the sea salt (NaCl) remained in the solution of Carey, i.v., Zachar, Anderson, and Funk, because oxygen gas (O2) and hydrogen gas (H2) were the only matter removed from said solution.
Re Claim 23, Carey, i.v., Zachar, Anderson, and Funk, teaches the invention as claimed and as discussed above, and Carey further teaches, Para. [0084], wherein the electric voltage is 0.85V.
Re Claims 24 and 25, Carey, i.v., Zachar, Anderson, and Funk, teaches the invention as claimed and as discussed above; except, (Claim 24) further comprising separating the desalinated water (interpreted as ‘pure water’) and the amount of generated heat and (Claim 25) collecting the generated heat using a heat exchanger.
Anderson further teaches, in Figs. 1 and 2 and Para. [0012], a gas turbine engine (16) that combusted the oxygen and hydrogen to produce work, combustion heat, and pure water vapor, i.e., steam which was a product of combustion of oxygen and hydrogen: 2H2 + O2 [Wingdings font/0xE0] 2H2O.  Anderson further teaches, in Figs. 1 and 2 and Para. [0013], separating an amount of heat generated from the combustion gas turbine engine (16) using a heat exchanger (squiggle inverted U-shaped line) to drive an inert gas turbine (18) that drove an electric generator (barrel shaped element to the left of inert gas turbine (18) and connected to the turbine shaft).  Anderson further teaches, in Figs. 1 and 2 and Paras. [0008] and [0014], using conduits that condensed the water vapor/steam into pure water to drive hydroelectric turbine that drove an electric generator (barrel shaped element below hydroelectric turbine (20) and connected to the turbine shaft).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, Anderson, and Funk, with separating the desalinated water (interpreted as ‘pure water’) and the amount of generated heat and collecting the generated heat using a heat exchanger, taught by Anderson, because Anderson teaches, in Paras. [0004], [0008], and [0012] – [0014], generating electricity in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere by using a plurality of different turbines driving a plurality of electric generators to capture energy from the combustion of the hydrogen and the oxygen.
Re Claim 26, Carey, i.v., Zachar, Anderson, and Funk, teaches the invention as claimed and as discussed above; except, further comprising condensing the desalinated water using a condenser.  Anderson further teaches, in Figs. 1 and 2 and Paras. [0008] and [0014], using conduits that condensed the water vapor/steam into pure water to drive hydroelectric turbine that drove an electric generator (barrel shaped element below hydroelectric turbine (20) and connected to the turbine shaft).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, Anderson, and Funk, with condensing the desalinated water using a condenser, taught by Anderson, because Anderson teaches, in Paras. [0008] and [0014], generating electricity in a clean and efficient manner by utilizing conduits that condensed the water vapor/steam into pure water to drive hydroelectric turbine that drove an electric generator (barrel shaped element below hydroelectric turbine (20) and connected to the turbine shaft).


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carey (PG Pub 2010/0224502A1, published 09/09/2010) in view of Zachar (PG Pub 2005/0269211A1, published 12/08/2005) in view of Anderson (PG Pub 2010/0005809A1, published 01/14/2010) in view of Funk (4,406,118) as applied to Claim 21 above, and further in view of Ovshinsky et al. (6,991,719).
Re Claim 27, Carey, i.v., Zachar, Anderson, and Funk, teaches the invention as claimed and as discussed above; except, wherein the solution is a non-acidic solution.  Ovshinsky teaches, in Col. 1, ll. 37 – 50, that alkaline solutions (13) were traditionally used in electrolysis of water for the production of hydrogen and that geothermal power was a known power source for electrolysis.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines alkaline as “having a pH of more than 7."  Examine takes Official Notice that it was known in the art that an acidic solution had a pH of less than 7.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, Anderson, and Funk, with the non-acidic solution having a pH value equal or great than 7 as taught by Ovshinsky because Ovshinsky teaches that alkaline solutions, i.e., pH > 7, were traditionally used in electrolysis of water for the production of hydrogen.


Claims 28 - 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carey (PG Pub 2010/0224502A1, published 09/09/2010) in view of Zachar (PG Pub 2005/0269211A1, published 12/08/2005) in view of Anderson (PG Pub 2010/0005809A1, published 01/14/2010).
Regarding Claim 28, Carey teaches, in Figs. 1 – 7 and Paras. [0074] and [0084], the invention as claimed, including a sea water desalination method comprising: a. providing an amount of sea water (Para. [0074]) a reaction vessel (514 – Fig. 5), wherein the amount of sea water (Para. [0074]) contains water and sea salt (inherent that sea water contains water and sea salt), b. converting the water into hydrogen (536) and oxygen (540) by performing an electrolysis reaction using a hydrogen generating catalyst containing aluminum (515), copper (517), and silver (520) in the reaction vessel (514 – Fig. 5) with a voltage between 0.4V to 0.9V applied (Para. [0084] “…voltage between 0.4V to 0.9V is applied…”); d. combusting the hydrogen and oxygen in a combustion vessel (602 – Fig. 6) generating desalinated water and heat (Carey teaches, in Fig. 6 and Para. [0088], that the Fig. 6 system 600 includes the Fig. 5 setup 500.  Desalinated water, i.e., pure water vapor, and heat of combustion were the inherent products of combusting hydrogen and oxygen: 2H2 + O2 [Wingdings font/0xE0] 2H2O).); and e. collecting the desalinated water (Carey teaches, in Fig. 6 and Para. [0088], recycling the water resulting from the combustion of the hydrogen and the oxygen back to be used again in the solution in the reaction vessel).  Carey is silent on a. providing an amount of geothermal heat to said reaction vessel.
Zachar teaches, in Figs. 1 – 4, Abstract, and Paragraphs [0012], [0014], and [0032], a method for producing hydrogen and oxygen by providing geothermal heat (11A, 11B, 11C, and 11D) to an electrolysis solution (24A, 24B, 24C, and 24D) in view of Funk (4,406,118).  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey with providing an amount of geothermal heat as a heat source to an electrolysis solution as taught by Zachar because Zachar teaches, in Paragraph [0032], that heating the electrolysis solution with geothermal heat increased the efficiency of the electrolysis process.  Consequently, increasing the efficiency of the electrolysis process would have increased the efficiency of the method of desalination using the electrolysis process.
Carey, i.v., Zachar, as discussed above, is silent on c. generating electricity by driving an electricity generating device using a pressure generated by the hydrogen and oxygen.  Zachar further teaches, in Fig 3 and Para. [0027], bottom third, hydrogen expansion turbine (34C) and oxygen expansion turbine (36C) that were driven using gas pressure generated by the amount of hydrogen and the amount of oxygen, respectively.  Anderson teaches, in Figs. 1 and 2 and Para. [0010], an electrolysis plant (10) generating hydrogen that drove an electricity generating turbine (14) and generating oxygen that drove an electricity generating turbine (12).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, with generating electricity by driving an electricity generating device using a pressure generated by the hydrogen and oxygen as taught by Zachar and Anderson because Anderson teaches, in Para. [0004], producing energy in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere.
Re Claim 29, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, including wherein the electricity generating device comprises an expansion turbine, see Claim 28 rejection above. Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above; except, said expansion turbine fluidically connected between the reaction vessel and the combustion vessel.  Anderson further teaches, in Figs. 1 and 2 and Para. [0012], expansion turbines (12 and 14) fluidically connected between a reaction vessel (10) and a combustion vessel (16).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar and Anderson, with the expansion turbine fluidically connected between the reaction vessel and the combustion vessel arrangement, taught by Anderson, because Anderson teaches, in Para. [0004], producing electrical energy (the drum shaped devices were electric generators driven by the various turbine shafts) in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere.
Re Claim 30, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Para. [0064], further comprising utilizing a light source (104A – Fig. 1 or 532 – Fig. 5) configured to regenerate the hydrogen generating catalyst.  Carey further teaches, in Para. [0064], using light to regenerate the hydrogen generating catalyst.
Re Claim 31, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Paras. [0064] and [0065], further comprising utilizing a light source (104A – Fig. 1 or 532 – Fig. 5) configured to generate a wavelength that reduces an oxidation state of silver oxide, copper oxide, or both, generated from the silver, the copper, or both wherein the silver oxide and copper oxide are generated from the silver and the copper.  Carey teaches, in Paras. [0064], [0065], and [0067], that various light wavelengths were the energy sources for the photolysis for the oxygen reaction that reduces the oxidation state of silver oxide, copper oxide, or both.

Regarding Claim 32, Carey teaches, in Figs. 1 – 7 and Paras. [0074] and [0084], the invention as claimed, including a method of storing an amount of energy comprising: a. providing an amount of sea water (Para. [0074]) in a reaction vessel (514 – Fig. 5), b. converting the water into hydrogen (536) and oxygen (540) by performing an electrolysis reaction using a hydrogen generating catalyst containing aluminum (515), copper (517), and silver (520) in the reaction vessel (514 – Fig. 5) with a voltage between 0.4V to 0.9V applied (Para. [0084] “…voltage between 0.4V to 0.9V is applied…”); e. combusting the hydrogen and oxygen release to generate an amount of stored chemical energy. (As stated in the Claim Objection section above, combusting hydrogen and oxygen does not generate an amount of stored chemical energy.  Instead combustion converts the chemical energy of the hydrogen and oxygen into thermal energy.  Carey teaches, in Fig. 6 and Para. [0088], that the Fig. 6 system 600 includes the Fig. 5 setup 500.  Desalinated water, i.e., pure water vapor, and heat of combustion were the inherent products of combusting hydrogen and oxygen: 2H2 + O2 [Wingdings font/0xE0] 2H2O).)  Carey is silent on a. providing an amount of geothermal heat in said reaction vessel.
Zachar teaches, in Figs. 1 – 4, Abstract, and Paragraphs [0012], [0014], and [0032], a method for producing hydrogen and oxygen by providing geothermal heat (11A, 11B, 11C, and 11D) to an electrolysis solution (24A, 24B, 24C, and 24D) in view of Funk (4,406,118).  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey with providing an amount of geothermal heat as a heat source to an electrolysis solution as taught by Zachar because Zachar teaches, in Paragraph [0032], that heating the electrolysis solution with geothermal heat increased the efficiency of the electrolysis process.  Consequently, increasing the efficiency of the electrolysis process would have increased the efficiency of the method of desalination using the electrolysis process.
Carey, i.v., Zachar, is silent on c. storing the hydrogen and oxygen as an energy source in a storage vessel; d. generating electricity by releasing the hydrogen and oxygen stored at a predetermined event to drive an expansion turbine.  Zachar further teaches, in Fig. 4 and Para. [0028], storing hydrogen and oxygen as an energy source in a storage vessel (40D – hydrogen storage and 42D oxygen storage) to facilitate using the hydrogen and oxygen at a different time rather than using the hydrogen and oxygen immediately as they are produced.  Zachar further teaches storing the hydrogen and oxygen during off-peak hours of electricity demand, i.e., when the price of electricity would be lower, and then releasing said stored hydrogen and oxygen at a predetermined event (in this case during peak hours of electricity demand when the price of electricity would be higher) to generate electricity by using said released hydrogen and oxygen in utilization devices (30D and 32D) such as fuel cells, gas turbines, steam turbines, and internal combustion engines.  Zachar further teaches, in Fig 3 and Para. [0027], bottom third, hydrogen expansion turbine (34C) and oxygen expansion turbine (36C) that drove a pump (19C).  Anderson teaches, in Figs. 1 and 2 and Para. [0010], an electrolysis plant (10) generating hydrogen that drove an electricity generating turbine (14) and generating oxygen that drove an electricity generating turbine (12).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, with the storing the hydrogen and oxygen as an energy source in a storage vessel and generating electricity by releasing the hydrogen and oxygen stored at a predetermined event, taught by Zachar, to facilitate using said stored hydrogen and oxygen only during peak hours of electricity demand when the generated electricity would have been sold at a higher price.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Carey, i.v., Zachar, with the hydrogen and oxygen driving an expansion turbine, taught by Anderson, because Anderson teaches, in Para. [0004], producing energy in a clean and efficient manner by utilizing the pressure difference between the produced gases, i.e., hydrogen and oxygen, and the atmosphere.
Re Claim 33, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Para. [0064], further comprising using a light source (104A – Fig. 1 or 532 – Fig. 5) to generate a light energy to regenerate the hydrogen generating catalyst.  Carey further teaches, in Para. [0064], using light to regenerate the hydrogen generating catalyst.
Re Claim 34, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Paras. [0018], [0021], [0084], and [0085], wherein the light source comprises a LED (532).
Re Claim 35, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Para. [0091], further comprising reducing an oxidation state of the aluminum, copper, and silver using the LED (532).  Carey teaches, in Paras. [0064], [0065], and [0067], that various light wavelengths were the energy sources for the photolysis for the oxygen reaction that reduces the oxidation state of silver oxide, copper oxide, or both.
Re Claim 36, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Paras. [0064], [0065], and [0067], further comprising reducing an oxidation state of the aluminum, copper, and silver.  Carey teaches, in Paras. [0064], [0065], and [0067], that various light wavelengths were the energy sources for the photolysis for the oxygen reaction that reduces the oxidation state of silver oxide, copper oxide, or both.
Re Claim 37, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Fig. 3 and Paras. [0018] and [0055] to [0062], further comprising reducing an oxidation state of the aluminum by using the copper.
Re Claim 38, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Fig. 3 and Paras. [0018] and [0055] to [0062], further comprising reducing an oxidation state of the copper by using the silver.
Re Claim 39, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Paras. [0064], [0065], and [0067], further comprising reducing an oxidation state of the silver by using a light source.  Carey teaches, in Paras. [0064], [0065], and [0067], that various light wavelengths were the energy sources for the photolysis for the oxygen reaction that reduces the oxidation state of silver oxide, copper oxide, or both.
Re Claim 40, Carey, i.v., Zachar and Anderson, teaches the invention as claimed and as discussed above, and Carey further teaches, in Paras. [0018], [0021], [0084], and [0085], wherein the light source comprises a LED (532).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741